Case 2:18-cv-01290-WSS Document 215 Filed 10/05/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

KYKO GLOBAL, INC., et al,

 

 

Plaintiffs, Civil Action No. 2:18-cv-1290
v. Hon. William S. Stickman IV
PRITHVI INFORMATION SOLUTIONS,
LID., et al,
Defendants.
ORDER OF COURT

The SSG Defendants (SSG Capital Partners I, L.P., SSG Capital Management (Hong
Kong) Limited, Edwin Wong, Andreas Vourloumis, Shyam Maheshwari, Dinesh Goel, and Ira
Syavitri Noor) filed a Motion for Judgment on the Pleadings seeking dismissal of Counts 2-6 of
Plaintiffs’ Complaint. (ECF No. 170). Defendant Anandhan Jayaraman joined in the Motion.
(ECF No. 182). The moving Defendants argue that Plaintiffs’ Civil Rico claim, as well as their
common law claims, are barred by the applicable statutes of limitations.

Statutes of limitations are affirmative defenses. “Pursuant to Rule 12(c), a court may grant
judgment on the pleadings in favor of a defendant on the basis of a statute of limitations defense
only if it is clear from the face of the pleading that the defense applies.” Germinaro v. Fidelity
National Title Insurance Co., 107 F.Supp.3d 439, 452 (W.D.Pa. 2015). “[W]hile a court may
entertain a motion to dismiss [or a motion for judgment on the pleadings] on statute of limitations
grounds, it may not allocate the burden of invoking the discovery rule in a way that is inconsistent
with the rule that a plaintiff is not required to plead, in a complaint, facts sufficient to overcome
an affirmative defense.” Schmidt v. Skolas, 770 F.3d 241, 251 (3d. Cir. 2015). Where the question

of when the limitations period began to run is not clear from the face of the pleadings, judgment
Case 2:18-cv-01290-WSS Document 215 Filed 10/05/20 Page 2 of 2

may not be entered. Schmidt, 770 F.3d at 251 (“Only where the facts are so clear that reasonable
minds cannot differ may the commandment of the limitations period be determined as a matter of
law.’’).

This case is factually and legally complex. While the moving Defendants have argued that
the commencement of the limitations periods for Plaintiffs’ RICO and common law claims is clear
from the face of the Complaint, the Plaintiffs have set forth detailed arguments that their claims
are timely. Careful review of the pleadings compels the Court to hold that it cannot, at this stage,
determine whether Plaintiffs’ claims were untimely. In other words, it is simply not “clear from
the face of the pleading that the [statute of limitations] defense applies.” Germinaro, 107
F.Supp.3d at 452. Defendants are free, of course, to reassert their statute of limitations defenses
at summary judgment, after a record has been developed. But at this stage, their motion for

judgment on the pleadings is DENIED.

BY THE COURT:
October 5, 2020

pore vee

ZA Ss Sty

WILLIAM S. STICKMAN IV
UNITED STATES DISTRICT JUDGE

 
